DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
	This Action is responsive to the Reply filed on 7 November 2022 (“Reply”).  As directed in the Reply:
	Claims 1, 2, 4, 5, 7, 12, 13, and 20 have been amended;
	Claim 3 has been cancelled; and 
	no claims have been added.  
Thus, Claims 1, 2, and 4-20 are presently pending in this application, with Claims 17 and 18 having been previously withdrawn from consideration.
	Applicant’s amendment to the drawings and Specification are sufficient to overcome the objections from the previous Action and are therefore withdrawn.

Response to Arguments
Applicant's arguments filed in the Reply have been fully considered but they are not persuasive.
	At page 13 of the Reply, first two full paragraphs, Applicant argues that Tegg does not disclose a braided portion positioned along the exterior of an elongate tubular body.  While Tegg does not describe its layer 30 as being on the exterior of the entire catheter, it is on the exterior of the layer 35, which is read on by the claimed “elongate tubular body.”  Thus, layer 30 is on the exterior of layer 35, which is all Claim 1 requires.

Claim Objections
Claims 1, 17, and 18 are objected to because of the following informalities:
in Claim 1, last paragraph, the claim uses the term “exterior” twice, which invites confusion – it has been treated as if the second occurrence is not present; and
as presented in the Reply, Claims 17 and 18’s status identifiers (37 C.F.R. § 1.121(c)) are incorrect - they should be “withdrawn,” not “original.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 2, 4-9, 11-13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The clause “high temperature resistant” in Claim 12, at line 2, and Claim 13, line 2, still renders the scopes of the claims indefinite because it is an entirely relative term without any basis by which one can assess whether or not a material is read on by the term, e.g., temperature limit and time of exposure.  For the purposes of examination, the claims have been treated as not including the term.
	Claims 2 and 7 still contain the trademark/trade names Kevlar, Nomex, Technora, and Arnitel.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polymer compositions and, accordingly, the identification/description is indefinite.
	In the following claims, the term, “high” remains a relative term without any standard for comparison, and therefore its scope is entirely unclear: Claim 11, line 2; Claim 12, line 2; and Claim 20, lines 5 and 6, (both occurrences). For the purposes of examination, these claims have been treated as the term “high” not limiting the claims.
	In Claim 6, liner 2, the clause, “higher temperature rated polymer material” still demands the question, “higher than what?”  For the purposes of examination, the claim has been treated as “polymer material.”
In Claim 4, line 2, and Claim 5, line 4, the term “approximately” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the temperature range covered by the claim is unclear.  The claims have been treated as if “approximately” were not in the claims.
	The remaining claims have been rejected as depending from one of the above claims and not curing its defect(s).

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-8, 10-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Publ. No. 2009/0165881, by Tegg et al. (“Tegg”) in view of U.S. Patent App. Publ. No. 2017/0056616, by Leeflang et al. (“Leeflang”).
Tegg describes a sheath substantially as claimed, as follows.
	Claim 1: A flexible sheath (10) for use in endoscopic procedures, wherein the flexible sheath comprises an elongate tubular body (35) having an elongate tubular body proximal end (40) and an elongate tubular body distal end (50), and a braided body portion (30), wherein the braided body portion extends from the elongate tubular body distal end to the elongate tubular body proximal end (Fig. 1), wherein the composition of the braided body portion is a synthetic fiber (Kevlar, [0045]), wherein the braided body portion extends along the exterior of the elongate tubular body exterior (braid 30 is on the exterior of body 35).
	Tegg does not, however, give the exact outer diameter of the sheath, and thus does not state that it is less than 5 mm.  At [0004], Tegg indicates that such sheaths can be used for “diagnostic, therapeutic, and ablative procedures, to name just a few examples. Typically, the catheter is manipulated through the patient's vasculature . . . “.
	Leeflang relates to a transvascular catheter and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims and Tegg.  Leeflang teaches at [0068] that the outer diameter of a transvascular catheter should be 1.3-8mm so that the sheath can be used in a (human) patient’s vasculature, as with Tegg’s sheath.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Tegg’s sheath with an outer diameter less than 5 mm, because Leeflang teaches constructing transvascular sheaths of this size so that they can be used in the patient’s vasculature.

	Claim 2: (The flexible sheath of claim 1,) wherein the heat-resistant synthetic fiber is polyether ether ketone (PEEK), Kevlar, Aramid fibers, Nomex, and/or Technora (Tegg discloses Kevlar).

	Claim 4: (The flexible sheath of claim 1,) wherein the flexible sheath is able to withstand a temperature range from approximately [sic] 50 C to 150 C without sustaining structural damage (Tegg; [0036], used with ablation catheters; also, the claim does not limit the time of temperature exposure, thus reads on de minimis exposure, and thus has little limiting effect on the claim).

	Claim 5: The flexible sheath of claim 1, wherein the flexible sheath has sufficient flexibility to access a circuitous route through a subject while retaining the ability to withstand a temperature range from approximately 50C to 150C during endoscopic energy delivery procedures without sustaining structural damage (Tegg; [0036], used with ablation catheters; also, the claim does not limit the time of temperature exposure, thus reads on de minimis exposure, and thus has little limiting effect on the claim).

	Claim 6: The flexible sheath of claim 1, wherein the composition of the elongate tubular body is a higher temperature rated polymer material (see above concerning “higher temperature rated;” Tegg’s sheath is formed of a polymer).

	Claim 7: (The flexible sheath of claim 6,) wherein the composition of the elongate tubular body is fluorinated ethylene propylene (FEP) or a thermoplastic copolyester (Tegg; [0057]: FEP).

	Claim 8: (The flexible sheath of claim 6,) wherein the composition of the elongate tubular body is a fluoropolymer (id.)(Tegg).

	Claim 10: The flexible sheath of claim 1, further comprising a marker region positioned at the elongate tubular body distal end (Tegg [0062], catheter may include a radiopaque layer, resulting in a radiopaque marker region at the distal end).

	Claim 11: The flexible sheath of claim 10, wherein the composition of the marker region is a high density ceramic (Tegg; [0062]: nanoclays are ceramics).

	Claim 12: (The flexible sheath of claim 10,) wherein the composition of the marker region is a high temperature resistant plastic substrate able to withstand temperatures between 50 C and 150 C. (Tegg; [0044], [0062] disclose an inner wall 35 made of PTFE able to withstand temperatures exceeding 50°C for at least a de minimus amount of time; the distal end of the inner wall is loaded with a radiopaque filler).

	Claim 19: (The flexible sheath of claim 1,) further comprising a steerable pull ring (Tegg Fig. 4, item 90; para. [0051]) configured to permit a user to steer the flexible sheath in any desired manner. (Tegg, [0018])

	Claim 20: (The flexible sheath of claim 1,) wherein the flexible sheath is designed to be operational within either or both of 
	a microwave field or microwave zone without sustaining microwave field or microwave zone related damage; and
	a tissue region experiencing high temperatures without sustaining high temperature related damage. (The term “operational” imposes little limiting effect on the claim, and includes merely acting as a conduit for a fluid, for example.  The term “microwave field” imposes little limiting effect on the claim, and includes cosmic background microwave radiation, for example.  Tegg’s sheath can retain its shape and act as a conduit for fluid in cosmic background microwave radiation.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tegg and Leeflang as applied against Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2013/0046298, by Kaufman et al. (“Kaufman”).
Tegg and Leeflang together describe a sheath as claimed by Applicant; see above.  They do not, however, recite PFA as a material from which the elongate tubular body may be constructed.
Kaufman relates to steerable catheter sheaths and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims, Tegg, and Leeflang. Kaufman teaches at [0030] that PFA is a suitable material for the construction of catheter bodies.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Tegg/Leeflang’s sheath of PFA, because Kaufman teaches that PFA is a suitable material for catheter body construction.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tegg and Leeflang as applied against Claim 10 above, and further in view of U.S. Patent App. Publ. No. 2018/0193042, by Wilson et al. (“Wilson”).
Tegg and Leeflang together describe a sheath as claimed by Applicant; see above.  They do not, however, disclose that the composition of the marker region is a high temperature resistant plastic substrate with a high density ceramic coating able to withstand temperatures between 50 C and 150 C.
	Wilson relates to transvascular catheters and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims, Tegg, and Leeflang. Wilson teaches, at [0080], that the radiopaque material from which a radiopaque marker of the catheter is formed, can be painted on the catheter, which will simplify construction of the catheter and reduce material costs.  When this teaching is applied to the Tegg / Leeflang sheath, the result is its radiopaque material (nanoclays) painted on the exterior of the catheter, a result which is read on by Claim 13.  Such a coating is able to withstand temperatures as recited in the claim for a de minimus amount of time.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Tegg/Leeflang’s sheath’s marker region’s composition to be a high temperature resistant plastic substrate with a high density ceramic coating able to withstand temperatures between 50 C and 150 C, because Wilson teaches painting a radiopaque material on the exterior of a polymer catheter to form its radiopaque marker, in order to simplify construction of the catheter and reduce material costs.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tegg and Leeflang as applied against Claim 1 above, and further in view of U.S. Patent App. Publ. No. 2017/0112571, by Thiel et al. (“Thiel”).
Tegg and Leeflang together describe a sheath as claimed by Applicant; see above.  They do not, however, disclose it in combination with a primary catheter and an energy delivery device (Claim 14), that the primary catheter is an endoscope (Claim 15), or that the energy delivery device is a microwave energy delivery device (Claim 16).
Thiel relates to transvascular catheters and is therefore from an art which is the same as, or very closely related to, those of those of Applicant’s claims, Tegg, and Leeflang. Thiel teaches at [0030] that a temperature-resistant catheter sheath, such as Tegg’s, can be used with both a bronchoscope and a microwave energy delivery device (Fig. 2), so that the target tissue can be visualized before ablated.
It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to provide Tegg/Leeflang’s in a system with a primary catheter and an energy delivery device, the primary catheter being an endoscope, and the energy delivery device being a microwave energy delivery device, because Thiel teaches doing so, so that the target tissue can be visualized before ablated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30-4:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783




/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771